[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court upon issuing its memorandum of decision dated March 14, 2001 in the above-captioned matter inadvertently failed to include a court order with respect to the defendant's property in Fayette, Maine as part of its orders in this dissolution action. Accordingly, said memorandum of decision is hereby corrected to add the following court order:
The defendant shall retain sole ownership of the property in Fayette, Maine.
  BY THE COURT _____________________ Judge Jon M. Alander